                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

TEMPLE EAGLE PARTNERS, LTD.                         §
d/b/a EAGLE SELF STORAGE                            §
       Plaintiff,                                   §
                                                    §
v.                                                  §       CIVIL ACTION NO. 6:20-cv-00912
                                                    §
DEPOSITORS INSURANCE COMPANY                        §
     Defendant.                                     §

                                    NOTICE OF REMOVAL

       Defendant Depositors Insurance Company (“Defendant”), through undersigned counsel

and pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal of the lawsuit

captioned Temple Eagle Partners, Ltd., d/b/a Eagle Self Storage v. Depositors Insurance

Company; Cause No. 319,164-B; In the 146th Judicial District of Bell County, Texas.

                                             I.
                                        BACKGROUND

       Plaintiff Temple Eagle Partners, Ltd. d/b/a Eagle Self Storage (hereinafter “Plaintiff”)

initiated the present action by filing its Original Petition in Cause No. 319,164-B; In the 146th

Judicial District of Bell County, Texas on August 5, 2020 (the “State Court Action”). See

Plaintiff’s Original Petition, attached as Exhibit A.

       1.      Defendant appeared and answered on October 2, 2020, asserting a general denial to

the claims and allegations made in Plaintiff’s Original Petition. See Defendant’s Original Answer,

attached as Exhibit B.

       2.      Pursuant to 28 USC § 1446(a) all a copy of all process, pleadings, and orders served

upon Defendant in the State Court Action are incorporated in Exhibit A.
        3.      Pursuant to 28 U.S.C. § 1446(d), promptly after filing this Notice of Removal,

Defendant will give written notice of the removal to Plaintiff through his attorney of record, and

to the clerk of the 146th Judicial District Court of Bell County, Texas.

        4.      Pursuant to 28 USC §§ 1446(b)(1) and 1446(c)(1) this Notice of Removal has been

timely filed within 30 days of service on Defendant of Plaintiff’s Original Petition and less than

one year after the commencement of this action.

                                              II.
                                         JURISDICTION

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1332, and the matter

is removable to this Court pursuant to 28 U.S.C. § 1441 because there is complete diversity of

citizenship between the properly joined parties and the amount in controversy exceeds $75,000

exclusive of interest and costs.

A.      Diversity of Parties

        6.      Plaintiff is a Texas limited liability partnership and maintains its principal place of

business in Texas.1 The citizenship of a limited partnership is based upon the citizenship of each of

its partners.2 A diligent search of publicly available information on the members of Temple Eagle

Partners, Ltd. has been conducted. Based upon the publicly available information, the partners

are citizens of Texas. Specifically, the Texas Franchise Tax Public Information Report signed on

behalf of Temple Eagle Partners, Ltd. on March 10, 2019, lists the following as “each officer,

director, member, general partner or manager”: (1) Rick Bandas, Jr.; and (2) Janet Bandas. Rick


1
        Plaintiff’s Petition states that Plaintiff resides in Bell County, Texas. See Exhibit A at ¶
        2.
2
        Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (citing Carden v.
        Arkoma Associates, 494 U.S. 185, 195-96, 110 S. Ct. 1015, 1021-22, 108 L.Ed.2d 157
        (1990)).



                                                  2
Bandas, Jr. and Janet Bandas are both domiciled in Texas and thus are citizens of the state of

Texas. No other current partners Temple Eagle Partners, Ltd. were discovered through a diligent

search and review of publicly available records and Depositors has no reason to believe that any

members share the citizenship of Depositors. Based on information and belief after diligent

inquiry, and pursuant to 28 U.S.C. § 1332(a), Plaintiff Temple Eagle Partners, Ltd. is a citizen of

the state of Texas.

           7.     Depositors Insurance Company is organized under the laws of Ohio and maintains its

principal place of business in Ohio. Pursuant to 28 U.S.C. § 1332(c)(1), therefore, Depositors is a

citizen of the state of Ohio.

           8.     Accordingly, there is complete diversity between the parties pursuant to 28 U.S.C. §

1332(a).

B.         Amount in Controversy

           9.     It is facially apparent from Plaintiff’s live petition that the amount in controversy in

this case exceeds $75,000 rendering removal proper. Generally, “the sum demanded in good faith in

the initial pleading shall be deemed to be the amount in controversy.”3 Removal is proper if it is

“facially apparent” from the complaint that the claims asserted exceed the jurisdictional amount.4

           10.    Here, Plaintiff seeks “monetary relief in excess of $1,000,000.”5 The threshold for

diversity jurisdiction, $75,000, is therefore met by the allegations of Plaintiff’s Original Petition.

Plaintiff further alleges the damage to the property is estimated at $828,760.63 and that Depositors


 3
           28 U.S.C. § 1446(c)(2); see also Santiago v. State Farm Lloyds, No. 7:13-CV-83, 2013
           WL 1880845, at *1 (S.D. Tex. May 3, 2013).
 4
           Puckitt v. Wells Fargo Bank, N.A., No. G-09-0056, 2010 WL 2635626, at *3 (S.D. Tex.
           June 28, 2010) (citing Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995)).
 5
           See Exhibit A, Plaintiff’s Original Petition, at ¶ 59.



                                                     3
“ultimately refused any coverage.”6 Plaintiff seeks, among other things, actual damages, treble

damages, exemplary damages; penalties, and attorney’s fees. Penalties, exemplary damages, and

attorneys’ fees are included as part of the amount in controversy.7

             11.    The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibit A. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(b) is

satisfied.

                                                   III.
                                               CONCLUSION

             12.    Removal of this action under 28 U.S.C. § 1441 is proper as the district courts of the

United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and as all

requirements for removal under 28 U.S.C. § 1446 have been met.

             WHEREFORE, Defendant Depositors Insurance Company hereby provides notice that

this action is duly removed.




  6
             See Exhibit A, Plaintiff’s Original Petition, at ¶¶ 13-14.
  7
             See H&D Tire & Automotive-Hardware, Inc. v. Pitney Bowes Inc., 227 F.3d 326, 330
             (5th Cir. 2000); see also St. Paul Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1253
             (5th Cir. 1998).



                                                       4
                                             Respectfully submitted,

                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp
                                             Texas Bar No. 24043751
                                             pkemp@smsm.com
                                             Robert G. Wall
                                             Texas Bar No. 24072411
                                             rwall@smsm.com
                                             Segal McCambridge Singer & Mahoney
                                             100 Congress Avenue, Suite 800
                                             Austin, Texas 78701
                                             (512) 476-7834
                                             (512) 476-7832 – Facsimile

                                             ATTORNEYS FOR DEFENDANT
                                             DEPOSITORS INSURANCE COMPANY




                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
via Certified Mail this the 2nd day of October, 2020 to:

       Chad T. Wilson                                              #9414 7266 9904 2137 9656 39
       Patrick C. McGinnis
       Chad T. Wilson Law Firm, PLLC
       455 E Medical Center Blvd, Ste 555
       Webster, Texas 77598
       eservice@cwilsonlaw.com
       cwilson@cwilsonlaw.com
       pmcginnis@cwilsonlaw.com
                                             /s/ Patrick M. Kemp
                                             Patrick M. Kemp




                                                5
